

116 S2944 IS: Better and Robust Screening Today Act
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2944IN THE SENATE OF THE UNITED STATESNovember 21, 2019Ms. McSally (for herself, Mrs. Shaheen, Mrs. Blackburn, Ms. Harris, Mrs. Gillibrand, Ms. Sinema, Ms. Warren, Mrs. Capito, Ms. Collins, Ms. Klobuchar, and Mrs. Hyde-Smith) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to include digital breast tomosynthesis as a primary and
			 preventative health care service under the military health system and the
			 TRICARE program.
	
 1.Short titleThis Act may be cited as the Better and Robust Screening Today Act or the BRST Act. 2.FindingsCongress finds the following:
 (1)A woman born today has a one in eight chance of being diagnosed with breast cancer at some time during her life.
 (2)Breast cancer is the most commonly diagnosed cancer and the second leading cause of cancer death among women.
 (3)Death rates from breast cancer in the United States have dropped 40 percent between 1989 and 2017 which translates to 375,900 deaths avoided during those 28 years.
 (4)The decline in breast cancer death rates has been attributed to improvements in treatment and early detection and screening.
 (5)When breast cancer is detected in an early and localized stage, the five-year survival rate is 99 percent, further demonstrating why proper screening is essential.
 (6)Conventional mammography and digital mammography are known to be less effective in the breast cancer screening process for all women, including those with dense breast tissue, than digital breast tomosynthesis screening.
 (7)The Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) and the Veterans Health Administration cover digital breast tomosynthesis mammography screenings.
 (8)The TRICARE program (as defined in section 1072(7) of title 10, United States Code) does not currently cover digital breast tomosynthesis mammography screenings.
 3.Improvement to breast cancer screening under the TRICARE programSection 1074d(b)(2) of title 10, United States Code, is amended by inserting before the period at the end the following: , including through the use of digital breast tomosynthesis.